DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9-11, filed 08/03/2022, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections of the application has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-11 depends, teaches a limitation: “the foam layer and the non-foam layer are integral to the resin sheet” that is not disclosed in the prior art of record and upon further search, examiner did not find prior art that would disclose the above allowable limitations adequately.
JP05-041328 and Caveney (US20110056722) are the closest prior art of record.
Regarding Claim 1, JP05-41328 teaches, in Fig. 6, an outer cover body (20) for electrical wires, the outer cover body for electrical wires being formed by bending a resin sheet ([0002]) and to be attached to an outer periphery of an electrical wire (25), the outer cover body for electrical wires comprising a plurality of wall parts (21, 22) extending along an extending direction of the electrical wire (Fig. 6) and forming an accommodating part (middle portion of 21) for accommodating the electrical wire, wherein at least one of the plurality of wall parts includes a wall surface overlapping part having an outer side wall surface (24) having a first notch (27b), and an inner side wall surface (23) overlapping the outer side wall surface and having a second notch (27a), a branch line through-hole (26) being formed by overlapping the first notch and the second notch (Fig. 6), wherein the outer side wall surface and the inner side wall surface form a first overlapping surface (left side of 23 and 24) on a first side of the outer cover body (Fig. 7) and a second overlapping surface (right side of 23 and 24) on a second side of the outer cover body opposite the first side, and wherein the first and second overlapping surfaces are in direct contact with one another on both the first side and the second side (see Fig. 7).
	Caveney teaches, in Fig. 2, the resin sheet (22,36) has a structure including a foam layer (30) and a non-foam layer (34) on a front surface of the foam layer (Fig. 2).
JP05-041328 and Caveney do not teach the above allowable limitation adequately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848